DETAILED ACTION
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel McClure on June 2, 2021.
The application has been amended as follows: 
Claim 1.  A rotary device, comprising: 
a supporting member, comprising a stopping portion, wherein the stopping portion radially [[axially ]]protrudes from a periphery of the supporting member;
Claim 5.  The rotary device according to claim 1, wherein the at least one movable ring is a plurality of the movable rings, [[the movable ring comprises a ring body,]]
Claim 11.  The rotary device according to claim 1, wherein [[the movable ring comprises a ring body,]]
Election/Restrictions
Claim 1 is allowable. Claims 4-12, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species A-D, as set forth in the Office action mailed on August 24, 2020, is hereby withdrawn and claims 4-12 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art neither anticipates nor renders obvious a rotary device as claimed.  The reference to Moriguchi (JP 2006-202072), cited in the previous Office Action, shows a supporting member where the stopping portion axially protrudes from a base member, and not radially from the periphery of the supporting member.  Further, the instant invention also includes an acting portion protruding from the ring body of the movable ring and extending over a bottom surface of the ring body and partially overlapping an outermost periphery of the supporting member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658